                                                                      Case No.: 19-SW-00146-JTM

                                           AFFIDAVIT

       I, John D. Pickens, being first duly sworn, hereby depose and state as follows:

       1.      I make this Affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for information about the location

of the cellular telephone assigned call number 816-491-9839 (the Target Telephone), used by

Mirza ALIHODZIC, whose wireless service provider is T-Mobile USA.

       2.      I am a Detective with the Kansas City, Missouri Police Department (KCMOPD)

and have been employed by KCMOPD for 21 years. I have been assigned to the Narcotics and

Vice Division for eight years, conducting and assisting in narcotics investigations. During my

tenure with the Narcotics and Vice Division, I have been involved with numerous investigations

in the importation and distribution of controlled substances. I have communicated extensively

with other state and federal law enforcement personnel who specialize in drug investigations.

       3.      I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18 of the United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Title 18, United States Code, Section 2516.

       4.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.      Based on the facts set forth in this Affidavit, there is probable cause to believe that

violations of 21 U.S.C. §§ 841(a) and 846 have been committed, are being committed, and will be




        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 1 of 17
committed by Mirza ALIHODZIC (hereinafter “ALIHODZIC”). There is also probable cause

to believe that the location information sought will constitute evidence of these criminal violations,

and will lead to the identification of individuals who are engaged in the commission of these

offenses.

                                   PROBABLE CAUSE

       6.       The KCMOPD, the Federal Bureau of Investigations (FBI), the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) and Missouri State Highway Patrol are conducting a

drug trafficking investigation targeting ALIHODZIC. The investigation to date has identified

ALIHODZIC, who presently resides in Kansas City, Missouri, as the primary organizer of this

drug trafficking organization.     ALIHODZIC organizes and coordinates methamphetamine

distribution throughout the Western District of Missouri. ALIHODZIC works with numerous

identified and unidentified co-conspirators to facilitate methamphetamine distribution in Missouri

and Kansas.

       7.       On December 27, 2018, members of the KCMOPD were dispatched to Fairway

Drive and Lowell Drive in Kansas City, Missouri, on a report of a disturbance involving firearms.

During the course of their investigation, officers received information that a male was possibly

being held against his will at a residence located at 6705 Fairway Drive, Kansas City, Missouri.

Officers responded to the residence where they located a stolen Ruger Assault Rifle and a

marijuana plant growing inside the residence. Steven Easley (B/M, DOB: 3/13/73) and Keith

Hughes (W/M, DOB: 8/20/71) were both arrested for investigation of being a felon in possession

of a firearm.

       8.       On January 2, 2019, members of the KCMOPD were dispatched to Research

Medical Center on a reported shooting. They contacted the victim, Bud Jarman (W/M, DOB:

                                                  2



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 2 of 17
2/21/67), who advised them he had accidently shot himself inside of his residence at 6705 Fairway

Drive. Jarman claimed he was cleaning his revolver at the time he was injured, however his

account of the incident was inconsistent with his injuries.

       9.      On January 3, 2019, members of the KCMOPD observed a stolen automobile at the

gas station located at 7100 Eastwood Trafficway, Kansas City, Missouri. The gas station is within

one mile of 6705 Fairway Drive. Officers moved into the gas station lot and arrested Michael

Sieger (W/M, DOB: 1/22/85) and Adnan ALIHODZIC (W/M, DOB: 4/16/82) who were

occupying the stolen automobile. Investigators know Adnan ALIHODZIC to be the brother of

Mirza ALIHODZIC. Inside the stolen automobile was a .45 caliber pistol and a digital scale.

       10.     On January 23, 2019, detectives with the Mid-Missouri Drug Task Force received

information that an individual known as “Poni Boi” was trafficking methamphetamine from 6705

Fairway Drive, Kansas City, Missouri. “Poni Boi” was described as a white male having tattoos

about his face. Members of the KCMOPD know Mirza ALIHODZIC to be the individual who

uses the moniker “Poni Boi.”

       11.     On January, 24, 2019, detectives with the Missouri State Highway Patrol’s Division

of Drug and Crime Control and the Mid-Missouri Drug Task Force interviewed a Confidential

Human Source (CHS). The CHS advised that Mirza ALIHODZIC uses the monikers of “Poni

Boi,” “Ludi,” and “Hanzar.” The CHS advised that they previously supplied ALIHODZIC with

methamphetamine to sell. The CHS also advised that ALIHODZIC was violent. The CHS also

identified a methamphetamine “stash house.” The CHS advised the house was owned by a female

named Amy JANISH. The CHS stated they had been in discussions with “Poni Boi” and some

“Mexicans” about traveling to California to retrieve and bring back 40 to 50 kilograms of

methamphetamine.

                                                 3



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 3 of 17
       12.     On January 29, 2019, a Confidential Human Source (CHS) attempted a controlled

purchase of one ounce of methamphetamine from ALIHODZIC at 6705 Fairway Drive. Upon

the CHS’s arrival, ALIHODZIC was counting approximately $4,000.00 in cash. ALIHODZIC

informed the CHS that he had to collect money from someone and was unable to sell the CHS

methamphetamine. A female known to investigators as Mary CORONA, aka “Maria,” took a

large sum of cash outside of the residence and met with an unknown individual. She returned

inside of the residence with a gallon size Ziploc bag, approximately half full, of methamphetamine.

       13.     On January 31, 2019, the CHS attempted to contact ALIHODZIC at 6705 Fairway

Drive and learned he was in St. Louis, Missouri.

       14.     On February 1, 2019, the CHS drove to St. Louis, Missouri, to pick up

ALIHODZIC. Brandy FOSTER (W/F, DOB: 5/20/82), Keith Hughes (W/M, DOB: 8/20/71) and

a male known as “Frank,” known to investigators as Fahrudin FEJIC (W/M 04/03/1971), were

with ALIHODZIC at a hotel in St. Louis. The CHS provided ALIHODZIC, FOSTER and

Hughes a ride back to Kansas City. The CHS advised that ALIHODZIC had taken 6 kilograms

of methamphetamine to St. Louis. He returned with 4 kilograms of methamphetamine, which he

placed in his bedroom at 6705 Fairway Drive. The CHS advised that ALIHODZIC also returned

with an AK-47 style rifle in a soft violin case.

       15.       On February 2, 2019, the CHS went with ALIHODZIC and Hughes to collect

drug trafficking debts. The CHS advised that they collected between $10,000 and $12,000 the

evening of February 2, 2019. The CHS also advised ALIHODZIC has three surveillance cameras

on the exterior of his residence at 6705 Fairway Drive.

       16.     On February 3, 2019, the CHS met with Missouri State Highway Patrol Detectives

and provided them with a gun that he/she advised belonged to ALIHODZIC. Detectives provided

                                                   4



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 4 of 17
the CHS with money to give to ALIHODZIC in exchange for the gun. The CHS responded to

6705 Fairway Drive to meet with ALIHODZIC. Upon arrival Stephen LYONS answered the

door armed with an AK-47 style rifle. The CHS tried to give ALIHODZIC money for the firearm

however ALIHODZIC stated he did not want it and only wanted his gun back. ALIHODZIC

took the CHS’s vehicle in exchange for failing to return the firearm.

       17.     On February 8, 2019, investigators with the KCMOPD and Missouri State Highway

Patrol conducted surveillance at 6705 Fairway Drive. Investigators observed several cars arrive

and leave a short time later. The vehicle and foot traffic observed at 6705 Fairway Drive was

consistent with narcotics trafficking. Investigators observed a Mercedes station wagon with

Missouri license SS2-U5W arrive at 6705 Fairway Drive. A short time later the Mercedes station

wagon left the residence. Investigators requested uniformed officers to move into the area and

conduct a car check of the Mercedes and the occupants. The Mercedes failed to stop for marked

police vehicles. A pursuit occurred, and the Mercedes station wagon was involved in an accident

in Kansas City, Kansas. The occupants of the vehicle were taken into custody. Inside the vehicle

officers located two semi-automatic rifles and a semi-automatic handgun.

       18.     On February 13, 2019, investigators were conducting surveillance at 6705 Fairway

Drive. Investigators surveilled a red Camaro drive from the residence to a nearby business.

Investigators observed an unknown occupant of the red Camaro conduct a hand-to- hand

transaction with the driver of a grey Chevy Silverado. The driver of the Chevy Silverado was later

identified as Terrence EMERY. Uniformed officers conducted a car check of EMERY in the area

of I-35 and Pleasant Valley Road. EMERY was subsequently arrested and found to be in

possession of approximately 7.4 grams of cocaine and a Glock 10mm semi-automatic handgun.

The cocaine was field tested with a positive result.

                                                 5



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 5 of 17
        19.        On February 14, 2019, investigators were conducting surveillance at 6705 Fairway

Drive. Investigators observed a white male, later identified as Jason RICE, occupy a gold Chevy

Tahoe with Missouri license FR8-Y6A. A computer check of the license plate revealed RICE to

have a felony warrant. Investigators surveilled RICE to 4908 NE Russell Road, Kansas City,

Missouri, where uniformed officers conducted a car check of RICE and arrested him for his

outstanding warrant.       At the time of his arrest, RICE was found to be in possession of

approximately 195 grams of methamphetamine. The methamphetamine was field tested with a

positive result.

        20.        On February 19, 2019, investigators were conducting surveillance at 6705 Fairway

Drive. Investigators observed ALIHODZIC and an unknown male, later identified as Fahrudin

FEJZIC W/M 04/03/1971), exit and re-enter the front door of the residence three times. Each time

ALIHODZIC and/or FEJZIC carried a bag or rifle case out of the residence. Each time a bag or

rifle case was placed into the rear seat of a black BMW, which was parked in the driveway of 6705

Fairway Drive.

        21.        On February 19, 2019, a Jackson County, Missouri search warrant was obtained for

6705 Fairway Drive along with a black BMW parked in the driveway of the residence from the

Honorable Jennifer Phillips, Circuit Court of Jackson County, Missouri. The search warrant was

executed by tactical members of the KCMOPD.               Inside the residence, officers recovered

approximately 5.5 grams of methamphetamine, $1,620.00 in US currency, a Springfield Armory

semi-automatic handgun and Remington 30-06 rifle. The methamphetamine was field tested with

a positive result. A search of the BMW revealed eighteen firearms. Of the eighteen firearms, one

was confirmed as being a stolen firearm, one was fully automatic, one was found to have been

used in an aggravated assault, and two shotguns had barrels shortened below eighteen inches, in

                                                   6



         Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 6 of 17
violation of federal law. The search warrant led to the investigation arrest of Steven M. LYONS,

Tonya G. STANLEY, and Mirza ALIHODZIC.

       22.     On February 20, 2019, investigators conducted in-custody interviews of LYONS,

STANLEY and ALIHODZIC. ALIHODZIC was presented a Miranda Waiver and stated he did

not want to speak with investigators. STANLEY was presented a Miranda Waiver and agreed to

speak with investigators. STANLEY stated she resided at and owns the residence of 6705 Fairway

Drive. STANLEY stated ALIHODZIC and LYONS live at 6705 Fairway Drive, but she had not

observed any illegal activity at the residence. LYONS was presented a Miranda Waiver and agreed

to speak with investigators. LYONS admitted to residing at 6705 Fairway Drive and being a

frequent user of methamphetamine. LYONS stated that he is often armed at the front door of 6705

Fairway Drive to protect the residence from possible robberies. LYONS said he has observed

multiple pounds of methamphetamine at 6705 Fairway Drive. LYONS stated that the large

amounts of methamphetamine belong to ALIHODZIC. LYONS stated ALIHODZIC and

FEJZIC work together in the trafficking of firearms and narcotics. LYONS informed investigators

“Maria,” known to detectives as Mary CORONA, helps facilitate methamphetamine transactions.

LYONS stated he and ALIHODZIC have fired weapons at “Amy’s” residence. “Amy” is known

to investigators as Amy JANISH. LYONS stated ALIHODZIC supplies JANISH with kilogram

amounts of methamphetamine. LYONS further stated ALIHODZIC supplies “Tyler” (unknown

person) with kilogram amounts of methamphetamine.

       23.     On February, 27, 2019, investigators were conducting surveillance at 7130

Highland Avenue, Kansas City, Missouri. Investigators followed two unknown Hispanic males

from the residence to the area of 10th Street and Ella in Kansas City, Kansas. Investigators further

surveilled the unknown Hispanic males to the Argosy Casino. Argosy Casino surveillance

                                                 7



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 7 of 17
observed the two unknown Hispanic males contact an unknown female. Surveillance determined

one of the unknown Hispanic males to use the name “Carlos”. Surveillance further observed the

unknown black female to give the name “Mercedes” and a phone number of (913)845-4140.

       24.    On February 28, 2019, an in-custody interview was conducted of Justin WARREN.

WARREN was in-custody for the possession of methamphetamine and being a felon in possession

of a firearm. WARREN was advised of his Miranda Rights and stated he wanted to speak with

investigators. WARREN stated that he purchases large amounts of methamphetamine from

ALIHODZIC. WARREN stated for the past six months he has typically purchased a half pound

of methamphetamine from ALIHODZIC every other day for $2,400.00. WARREN stated on

several occasions he has purchased a kilogram of methamphetamine from ALIHODZIC for

$7,000.00. WARREN stated prior to purchasing methamphetamine from ALIHODZIC he was

purchasing a half pound of methamphetamine from JANISH every other day for approximately

six months.   WARREN stated JANISH is currently being supplied methamphetamine by

ALIHODZIC. WARREN stated he has observed ALIHODZIC in possession of more than fifty

kilograms of methamphetamine at one time. WARREN informed investigators ALIHODZIC had

JANISH handcuffed naked to a chain hanging from the ceiling of the living room at 6705 Fairway

Drive. WARREN stated JANISH was handcuffed to the chain for two days as punishment in

regard to a drug debt. Investigators observed the chain and handcuffs WARREN was referring to

during the execution of search warrant at 6705 Fairway Drive.       Following the interview,

WARREN directed investigators to 6705 Fairway Drive and informed them that this was the

address of ALIHODZIC. WARREN further directed investigators to address’ where he delivers

ounce increments of methamphetamine.      WARREN directed investigators to 823 S. Huttig

Avenue, Independence, Missouri, and 831 S. Ash Avenue, Independence, Missouri. WARREN

                                              8



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 8 of 17
further informed investigators he has been to JANISHS’ residence with ALIHODZIC and

participated in shooting fully automatic weapons.

       25.    On March 4, 2019, investigators conducted an interview of Shelly M. EXTON.

EXTON stated she typically buys one kilogram of methamphetamine a day from ALIHODZIC

for $7,000.00. EXTON said she has been purchasing methamphetamine from ALIHODZIC for

approximately one month. EXTON stated some of the transactions for methamphetamine with

ALIHODZIC have gone through CORONA and some have gone through a Hispanic male who

uses the moniker “Primo.” EXTON informed investigators that “Primo” and ALIHODZIC traffic

narcotics from two houses on E. 6th Street in the northeast portion of Kansas City, Missouri.

EXTON stated she conducts methamphetamine transactions with ALIHODZIC by contacting him

on cellular phone number (816) 915-8833. EXTON informed investigators she has observed

ALIHODZIC with up to forty kilograms of methamphetamine. EXTON stated ALIHODZIC is

violent and has caused physical harm to JANISH on several different occasions. During the

consensual interview of EXTON, she informed investigators that ALIHODZIC had given her a

firearm for her protection. EXTON directed investigators to a 2005 black Pontiac G6, bearing

Missouri license SF0-C5J. EXTON gave verbal consent to investigators to retrieve the firearm

from her vehicle. Detective Pickens located and recovered a pink and silver SCCY semi-automatic

handgun from the trunk of the Pontiac G6.

       26.    On March 5, 2019, WARREN was checked out of the Johnson County, Missouri

jail. WARREN agreed to direct investigators to locations where he, JANISH, and ALIHODZIC

distribute large amounts of methamphetamine. WARREN stated that Brad BUTLER distributes

methamphetamine from 413 W. Cooper, Sedalia, Missouri. WARREN stated he delivers eight

ounces at a time to BUTLER. WARREN stated Amanda LAWSON distributes methamphetamine

                                               9



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 9 of 17
from a residence in Georgetown, Missouri. WARREN informed investigators he delivers four

ounces to LAWSON every two to three days. WARREN stated Amy JANISH distributes

methamphetamine from 17730 Zion Church Road, Lincoln, Missouri. WARREN stated he was

purchasing one to two kilograms of methamphetamine from JANISH every two days for

approximately six months. WARREN stated he no longer goes through JANISH to obtain

kilogram amounts of methamphetamine and now goes directly to ALIHODZIC to purchase

methamphetamine. WARREN stated for the previous six months he has purchased kilogram

amounts of methamphetamine from ALIHODZIC for $7,000.00 per kilogram.

       27.    On March 3, 2019, a Jackson County, Missouri search warrant was obtained for a

Samsung Galaxy cellular phone recovered from FEJZIC from the Honorable Patrick Campbell,

Circuit Court of Jackson County, Missouri. A download of the cellular phone revealed an address

of 251 Northeast 101 Road, Clinton, Missouri, and 13313 Palmer Avenue, Grandview, Missouri

64030. 13313 Palmer Avenue was the address where FEJZIC was arrested.

       28.    On March 7, 2019, investigators were conducting surveillance at 7130 Highland

Avenue, Kansas City, Missouri. An unknown female, later identified as Mary CORONA, was

observed leaving the residence and occupying a blue Honda Del Sol. A traffic stop of CORONA

was conducted and she was subsequently arrested for driving while suspended. An in-custody

interview was conducted of CORONA. CORONA was advised of her Miranda Rights and agreed

to speak with detectives. CORONA stated her moniker was “Maria” and she spoke fluent Spanish.

During the interview, CORONA stated she knows a methamphetamine dealer by the moniker

“Poni,” known to investigators as ALIHODZIC. CORONA said ALIHODZIC lives at 6705

Fairway Drive and is a kilogram dealer of methamphetamine. CORONA stated she was previously

the “go between” for ALIHODZIC and his Mexican source of supply for methamphetamine.

                                              10



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 10 of 17
CORONA stated she has been facilitating multi-kilogram narcotics transactions of

methamphetamine between ALIHODZIC and “Primo” for over six months. CORONA stated the

largest deal she has facilitated is approximately fifteen kilograms of methamphetamine. CORONA

further informed investigators that ALIHODZIC and LYONS have held her and other individuals

at gun point in regard to narcotics dealings.

       29.     On March 8, 2019, investigators conducted a controlled purchase of

methamphetamine from ALIHODZIC utilizing a second confidential human source (CHS 2).

CHS 2 responded to 6705 Fairway Drive. CHS 2 handed ALIHODZIC $6,500 in pre-recorded

funds. ALIHODZIC left the residence to obtain the methamphetamine. ALIHODZIC contacted

CHS 2 from phone (816) 915-8833. ALIHODZIC instructed CHS 2 to retrieve two rifles from

6705 Fairway and take them to 3017 Topping Ave, Kansas City, Missouri. ALIHODZIC met

CHS 2 at 3017 Topping Ave and took possession of the two rifles. ALIHODZIC handed CHS 2

one kilogram of methamphetamine and CHS 2 left the area. Following the narcotics transaction,

CHS 2 responded to an undisclosed location where investigators took possession of the purchased

methamphetamine. The methamphetamine purchased from ALIHODZIC had an approximate

weight of 1,021.79 grams and field tested positive.

       30.     On March 26, 2019, investigators made contact with a third confidential human

source (CHS 3) in regard to Joshua A BROWN.            CHS 3 agreed to obtain a kilogram of

methamphetamine from ALIHODZIC for BROWN. CHS 3 attempted to contact ALIHODZIC

on the (816) 915-8833, as well as a secondary cellular device to arrange a narcotics purchase. CHS

3 made contact with ALIHODZIC at 6705 Fairway Drive. CHS 3 gave ALIHODZIC $5,000.00

in US currency and ALIHODZIC handed CHS 3 a kilogram of methamphetamine. CHS 3

responded back to BROWN’S location and handed him the methamphetamine he/she purchased

                                                11



        Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 11 of 17
from ALIHODZIC. BROWN was subsequently arrested and found to be in possession of 740.7

grams of methamphetamine. The methamphetamine was field tested showing a positive reaction

for the presence of methamphetamine. BROWN was further found to be in possession of four

firearms.

       31.     On April 4, 2019 investigators were conducting surveillance at 6705 Fairway Drive

and 3017 Topping Ave. Investigators observed an unknown male, later identified as John W.

TATOM arrive in a grey GMC Pickup truck and meet with an unknown female, later identified as

Brandy N. FOSTER. Investigators observed a black Dodge Challenger bearing Tennessee license

plate arrive at 6705 Fairway Drive. Investigators observed the black Dodge Challenger leave 6705

Fairway Drive and a short time later arrive at 3017 Topping Ave. Investigators observed the driver

of the Dodge Challenger to be ALIHODZIC. FOSTER was observed entering the residence of

3017 Topping Avenue with ALIHODZIC. 3017 Topping Avenue is known to investigators as a

residence controlled by ALIHODZIC. A short time later FOSTER exited the residence and

entered TATOM’s vehicle. A short time later FOSTER exited the vehicle and TATOM left the

area. TATOM was kept under constant surveillance and followed to Leavenworth Kansas. A car

check was conducted of TATOM and he was subsequently found to be in possession of

approximately 226 grams of methamphetamine. TATOM admitted he purchased the

methamphetamine from FOSTER who had obtained it from ALIHODZIC at 3017 Topping

Avenue. The methamphetamine was recovered and field tested showing a positive response for

the presence of methamphetamine.

       32.     On April 16, 2019, a fourth confidential human source (CHS 34) conducted a

controlled purchase for a half pound of methamphetamine for $2,300.00. CHS 4 contacted

FOSTER at phone number (816) 715-2117 to arrange the purchase of methamphetamine. CHS 4

                                               12



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 12 of 17
met FOSTER at 6648 Broadmoor St. Kansas City, Jackson County, Missouri, where he/she gave

her $2,300.00 in pre-recorded funds. FOSTER entered CHS 4 vehicle and directed him/her to 6705

Fairway Drive. Once at 6705 Fairway Drive ALIHODZIC arrived in a black Dodge Challenger.

ALIHODZIC instructed FOSTER, who instructed CHS 4, to respond to 3017 Topping Avenue.

ALIHODZIC was observed removing items from the trunk of the Challenger and walking toward

the residence of 6705 Fairway Drive. Several minutes later, ALIHODZIC entered the driver’s

seat of a tan Hummer bearing Missouri license plate MS4 A5J. The Hummer, driven by

ALIHODZIC, arrived at 3017 Topping Avenue. ALIHODZIC and FOSTER entered the

residence together. A short time later FOSTER exited the residence and entered CHS 4 vehicle.

FOSTER and CHS4 left the area. FOSTER handed CHS 4 approximately 247.37 grams of

methamphetamine. I recovered and field tested the methamphetamine, which showed a positive

response for methamphetamine.

       33.     On April 17, 2019, detectives received and served an order to T-Mobile for phone

number (816) 915-8833. Information received from T-Mobile showed it was unable to locate the

phone. Detectives later discovered the account on phone number (816) 915-8833 was closed on

April 17, 2019, by the subscriber.

       34.     On April 23, 2019, CHS 4 conducted a controlled purchase for a half pound of

methamphetamine for $2,300.00 in pre-recorded funds. CHS 4 contacted FOSTER at phone

number (816) 715-2117 to arrange the purchase. FOSTER instructed CHS 4 to go to 19th and

Lawn, Kansas City, Jackson County, Missouri. CHS 4 responded to the location and met FOSTER

who was parked in front of the driveway at 1909 Lawn. CHS 4 met with FOSTER, who was

sitting in a vehicle with “TREY”, later identified as Lloyd HAGAN. CHS 4 handed FOSTER the

$2,300.00 in pre-recorded funds. FOSTER advised CHS 4 ALIHODZIC was out of town in

                                              13



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 13 of 17
California picking up 20 kilograms of methamphetamine for $1,500.00 each. FOSTER advised

CHS 4 that the Hispanic male at the location worked for ALIHODZIC and it was the same

methamphetamine. FOSTER made contact with an unknown Hispanic male who was in the

driver’s seat of a maroon Jeep bearing Missouri license plate ZC7-E2D. The maroon Jeep, driven

by the unknown Hispanic male, then backed out of the driveway of 1909 Lawn and was observed

leaving the area. A short time later, the unknown Hispanic male in the Jeep returned to the

residence. HAGAN entered the residence of 1909 Lawn with the unknown Hispanic male driver

of the Jeep. A few minutes later HAGAN exited the residence and entered the vehicle with

FOSTER. FOSTER advised CHS 4 to follow her. FOSTER drove to the end of the street where

she stopped her vehicle and exited the driver’s seat. FOSTER entered CHS 4 vehicle and handed

him/her a bag containing 255.2 grams of methamphetamine. Investigators recovered and field

tested the methamphetamine which showed a positive response for methamphetamine.

       35.    On April 22, 2019, investigators conducted a consensual interview with a fifth

confidential human source (CHS 5). CHS 5 admitted to purchasing approximately sixty kilograms

of methamphetamine from ALIHODZIC from November of 2018 through April of 2019. CHS 5

stated they used phone numbers (816) 915-8833, and (505) 516-6585, Facebook Messenger and

texting apps to stay in contact with ALIHODZIC on a regular basis. On or about April 19, 2019,

CHS 5 lost contact with ALIHODZIC, who was not answering calls, texts, or messages. On or

about April 23, 2019 CHS 5 received a message from ALIHODZIC stating he had been off

messenger for a few days and could supply CHS 5 with methamphetamine in a few days.

ALIHODZIC contacted CHS 5 from a restricted number and explained things were going to

change on how the business (narcotics distribution) was going to work. ALIHODZIC told CHS

5 he was going to be more of a silent partner and he would meet with him/her soon to explain.

                                             14



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 14 of 17
ALIHODZIC messaged CHS 5 and asked him/her for his/her phone number. Investigators

believed ALIHODZIC lost his contacts and/or changed his phone. On April 25, 2019, CHS 5

was contacted by ALIHODZIC on phone number (816) 491-9839, the Target Telephone, and

was told this was his new phone number. ALIHODZIC further indicated he was out of town and

things were changing due to people being arrested and the search warrants which had been served.

       36.     Call detail records were obtained from T-Mobile regarding phone numbers (816)

915-8833, and the Target Telephone. An analysis of the records showed the Target Telephone

was in contact with 127 unique telephone numbers. The phone made and/or received 2703

communication "hits" between it and the viable digit strings. (816) 915-8833 was in contact with

308 unique telephone numbers. That phone made and/or received 11733 communication "hits"

between it and the viable digit strings. The two telephone numbers shared 49 common callers; 49

telephone numbers called both (816) 915-8833, and the Target Telephone. When comparing the

two phone numbers, investigators uses the information associated with the Target Telephone to

show the user's progression to that phone. The call detail records collected in regard to the Target

Telephone during the time period of April 12, 2019, through April 25, 2019, indicates there is a

Common Contact Volume Ratio of 79.2%, or 2065 contacts out of 2607 total contacts placed to

or from the Target Telephone, were placed to or from the Common Contact phone numbers. A

Common Contact Ratio of 38.6%, 49 out of 127 phones numbers in contact with the Target

Telephone, were also in contact with (816) 915-8833.

       37.     In my training and experience, I have learned that T-Mobile USA is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate at least two

kinds of information about the locations of the cellular telephones to which they provide service:

                                                15



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 15 of 17
(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

also known as “tower/face information” or cell tower/sector records. E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and, in

some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers

are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase

II data.

           38.   Based on my training and experience, I know that T-Mobile USA can collect E-911

Phase II data about the location of the Target Telephone, including by initiating a signal to

determine the location of the Target Telephone on T-Mobile USA’s network or with such other

reference points as may be reasonably available.

           39.   Based on my training and experience, I know that T-Mobile USA can collect cell-

site data about the Target Telephone. Subscriber information on the Target Telephone has been

requested from T-Mobile USA via subpoena.


                                AUTHORIZATION REQUEST

           40.   Based on the foregoing, I believe there is probable cause to believe that the

requested information will lead to evidence regarding the activities described above and that the

Target Telephone, having assigned number (816) 491-9839 (“Target Telephone”), and utilized


                                                16



           Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 16 of 17
by ALIHODZIC, has been and will be used in the distribution of controlled substances in the

Western District of Missouri and elsewhere.




                                                    John Pickens
                                                    Detective
                                                    Kansas City, Missouri Police Dept.




                                              6th
Subscribed and sworn to by Affiant on May ___, 2019,


HONORABLE JOHN T. MAUGHMER
United States Magistrate Judge
Western District of Missouri




                                              17



       Case 4:19-sw-00146-JTM Document 1-1 Filed 05/06/19 Page 17 of 17
